Exhibit 10.58

AMENDMENT ONE

TO THE

EXECUTIVE CHANGE OF CONTROL PLAN OF NEWMONT

WHEREAS, the Executive Change of Control Plan of Newmont (the “Plan”) was
amended and restated by Newmont USA Limited (the “Plan Sponsor”) effective
December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the plan to freeze participation in
the Plan to employees who meet the eligibility requirements prior to January 1,
2012; and

WHEREAS, Article X of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2012, as
follows:

1. Article II, “Eligibility,” is amended by adding the following Section 2.03:

Section 2.03. Suspension of Plan as of December 31, 2011. Effective on and after
January 1, 2012, an Employee who is first employed by the Employer or would
otherwise satisfy the eligibility provisions of this Section for the first time
on or after January 1, 2012, shall not be eligible to participate in this Plan.

2. The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.

The foregoing was adopted this 28th day of December, 2011.

 

    NEWMONT USA LIMITED     By:   /s/    Stephen P. Gottesfeld     Name: Stephen
P. Gottesfeld     Title: Vice President

 

Executive Change of Control Plan of Newmont

Amendment One Effective January 1, 2012

Page 1 of 1



--------------------------------------------------------------------------------

AMENDMENT TWO

TO THE

EXECUTIVE CHANGE OF CONTROL PLAN OF NEWMONT

WHEREAS, the Executive Change of Control Plan of Newmont (the “Plan”) was
amended and restated by Newmont USA Limited (the “Plan Sponsor”) effective
December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the definition of “Change of Control”
under the Plan in certain respects in order for the definition to be consistent
with the 2012 Executive Change of Control Plan of Newmont; and

WHEREAS, Section 9.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2012 as follows:

1. Article I, “Definitions,” is amended by restating paragraph (iii) of the
definition of “Change of Control” as follows:

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, (or for a non-corporate entity,
equivalent governing body) as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns Newmont Mining or all or substantially all of Newmont
Mining’s assets either directly or through one or more subsidiaries (a “Parent
Company”)) in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont Mining, any entity resulting from such Business
Combination, any employee benefits plan (or related trust) of Newmont Mining or
its Affiliate or any entity resulting from such Business Combination or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Business Combination, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination or the combined voting
power of the then outstanding

 

Executive Change of Control Plan of Newmont

Amendment Two Effective January 1, 2012

Page 1 of 2



--------------------------------------------------------------------------------

voting securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), of the
entity unless such ownership resulted solely from ownership of securities of
Newmont Mining, prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Business Combination, of the Parent Company)
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Newmont Mining,
providing for such Business Combination; or

2. The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.

The foregoing was adopted this 17th day of February, 2012.

 

    NEWMONT USA LIMITED     By:   /s/    Stephen P. Gottesfeld     Name: Stephen
P. Gottesfeld     Title: Vice President

 

Executive Change of Control Plan of Newmont

Amendment Two Effective January 1, 2012

Page 2 of 2